SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Private Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of August, 2016 Commission File Number 1-15106 PETRÓLEO BRASILEIRO S.A. - PETROBRAS (Exact name of registrant as specified in its charter) Brazilian Petroleum Corporation - PETROBRAS (Translation of Registrant's name into English) Avenida República do Chile, 65 20031-912 - Rio de Janeiro, RJ Federative Republic of Brazil (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F. Form 20-F X Form 40-F Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934. Yes NoX Oil and natural gas production in July Rio de Janeiro, August 11, 2016 – Petróleo Brasileiro S.A. – Petrobras announces that its total production of oil and natural gas in July was of 2.89 million barrels of equivalent oil per day (boed), with the same level of the previous month, which was of 2.90 million boed. Of this total, 2.70 million boed were produced in Brazil and 0.19 million boed were produced abroad. The average oil production in July was of 2.29 million barrels per day (bpd), in line with the previous month, which was of 2.30 million bpd. Of this total, 2.20 million bpd were produced in Brazil and 0.09 million bpd were produced abroad. Pre-salt production up 6% when compared to June and achieves new records The production of oil and natural gas operated by Petrobras in the pre-salt layer in July had an increase of 6% over the previous month and achieved a new monthly record, with the volume of 1.32 million boed. This result is mainly due to the startup, on July 8, of the Lula Central production system's operation through the Cidade de Saquarema FPSO, and due to the growth of the production of new wells connected to the Cidade Maricá and Cidade de Itaguaí FPSOs, also installed in the Lula field. The oil production operated by Petrobras (own and partners’ division) in the pre-salt layer in July was also a monthly record, reaching an average of 1.06 million bpd, surpassing the monthly hallmark of 1 million bpd for the first time. In addition, the daily record was reached on July 20 with the production of 1.11 million barrels. Natural gas production in the country reaches new record Natural gas production in the country, excluding the liquefied volume, was of 79.4 million m³/day, up 0.7% from the previous month (78.8 million m³/day), reaching a new monthly record. The average natural gas production abroad was of 16 million m³/day, down 7% from the 17.2 million m³/day achieved in the previous month. www.petrobras.com.br/ir Contacts: PETRÓLEO BRASILEIRO S.A. – PETROBRAS | Investor Relations Department I e-mail: petroinvest@petrobras.com.br Av. República do Chile, 65 – 10th floor, 1002 – B – 20031-912 – Rio de Janeiro, RJ | Phone: 55 (21) 3224-1510 / 3224-9947 FORWARD-LOOKING STATEMENTS This release includes forward-looking statements within the meaning of Section 27A of the Securities Act of 1933, as amended, and Section 21E of the Securities Exchange Act of 1934, as amended, that are subject to risks and uncertainties. The forward-looking statements, which address the Company’s expected business and financial performance, among other matters, contain words such as “believe,” “expect,” “estimate,” “anticipate,” “optimistic,” “intend,” “plan,” “aim,” “will,” “may,” “should,” “could,” “would,” “likely,” and similar expressions. Readers are cautioned not to place undue reliance on these forward-looking statements, which speak only as of the date on which they are made. There is no assurance that the expected events, trends or results will actually occur. We undertake no obligation to publicly update or revise any forward-looking statements, whether as a result of new information or future events or for any other reason. The Company’s actual results could differ materially from those expressed or forecast in any forward-looking statements as a result of a variety of assumptions and factors. These factors include, but are not limited to, the following: (i) failure to comply with laws or regulations, including fraudulent activity, corruption, and bribery; (ii) the outcome of ongoing corruption investigations and any new facts or information that may arise in relation to the “Lava Jato Operation”; (iii) the effectiveness of the Company’s risk management policies and procedures, including operational risk; and (iv) litigation, such as class actions or proceedings brought by governmental and regulatory agencies. A description of other factors can be found in the Company’s Annual Report on Form 20-F for the year ended December 31, 2015, and the Company’s other filings with the U.S. Securities and Exchange Commission. SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Date:August 11, 2016 PETRÓLEO BRASILEIRO S.APETROBRAS By: /
